DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 recites, “…a central panel and at least one marginal panel each foldably connected to a gusset,…”  It is unclear how a central panel (i.e. bottom panel) is foldably connected to corner gussets.  Independent claims 14 and 25 recite similar ambiguities with regards to what exactly is foldably attached to the gussets.  As best understood by Examiner, the gussets are only foldably connected to adjacent side panels of the tray.
Claims 2-13, 15-24, and 26-37 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-16, 19-21, 25-27, and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diehl (US 4571232 A).
Regarding claims 1, 14, and 25, Diehl teaches a folding carton comprising a plurality of panels at least extending at least partially around an interior of the tray, the plurality of panels comprising a bottom panel (15), at least one side panel (13/14), at least one end panel (11/12), and at least one corner panel (12A-D); and a liner (W) attached to the tray (see Fig. 2), the liner comprising a central panel and at least one marginal panel each foldably connected to a gusset (Col 3 lines 55-68), the container is reconfigurable between a first configuration in which the at least one end panel and the at least one corner panel are in generally planar overlying relation with the respective bottom panel and the at least one side panel, with the liner positioned therebetween and with the gusset in a folded arrangement, and a second configuration in which the at least one side panel, the at least one end panel, and the at least one corner panel are generally upright relative to the bottom panel with the gusset in an expanded arrangement (Col 4 lines 43-65).
Regarding claims 2-3, 15-16, and 26-27, Diehl teaches a carton wherein the at least one end panel is in at least partial face-to-face contact with a portion of the at least one corner panel (see Fig. 2).
Regarding claims 8-10, 19-21, and 32-34, Diehl teaches a carton wherein, in the second configuration of the container, the at least one marginal panel extends past a top edge of the at least one side panel (17B/18B; see Fig. 2).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 4-7, 11-12, 17-18, 22-23, 28-31, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl in view of Hirsch (US 2141438 A).
	Regarding claims 4-7, 11-12, 17-18, 22-23, 28-31, and 35-36, Diehl discloses the claimed invention except for a cut between a corner panel and an end wall.  Hirsch teaches a paper box wherein at least one corner panel (12) comprises an end section separated from at least one end panel (6) at a cut (see Fig. 6) and a side section foldably connected (13) to the at least one side panel at a fold line.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Diehl’s carton construction to have a corner with a cut, or separation, between a corner panel and an adjacent end panel, as taught by Diehl, and reinforced with a separate overlying corner piece in order to reinforce the box when in its second configuration (Hirsch; Page 1 lines 10-20).
12.	Claim(s) 13, 24, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl in view of Lorenz, Jr. et al. (US 3519160 A; hereinafter Lorenz).
	Regarding claims 13, 24, and 37, Diehl discloses the claimed invention except for the liner being formed from a polymeric material.  Lorenz teaches a fluid impervious liner (12) for a packing box wherein the box is formed from paperboard and the liner is formed from a polymeric material (Col 2 lines 25-30).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Diehl’s carton liner to be made of a polymeric material in order to provide a protective layer to the inside of the carton (Lorenz; Col 1 lines 30-45).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734